           Case 4:19-cv-07562-PJH Document 3 Filed 11/18/19 Page 1 of 3




 1   John M. Desmarais (SBN 320875)
     DESMARAIS LLP
 2   101 California Street
     San Francisco, CA 94111
 3   (415) 573-1900
 4   Tamir Packin (SBN 317249)
     Carson Olsheski (pro hac vice pending)
 5   DESMARAIS LLP
     230 Park Avenue
 6   New York, NY 10169
     212-351-3400
 7
     Attorneys for Plaintiffs
 8

 9
                                   UNITED STATES DISTRICT COURT
10                               NORTHERN DISTRICT OF CALIFORNIA
11
       CISCO SYSTEMS, INC., a California                Case No. 5:19-cv-07562
12     Corporation, CISCO TECHNOLOGY, INC., a
       California Corporation,                          PLAINTIFFS’ CERTIFICATION OF
13                                                      INTERESTED ENTITIES OR
                                Plaintiffs,             PERSONS AND CORPORATE
14                                                      DISCLOSURE STATEMENT
                       v.
15
       WILSON CHUNG, JAMES HE, AND JEDD
16     WILLIAMS, individuals,
17                              Defendants.
18
19

20

21

22

23

24

25

26

27

28
     PLAINTIFFS’ CERTIFICATION OF INTERESTED ENTITIES                            Case No. 5:19-cv-07562
     OR PERSONS AND CORPORATE DISCLOSURE
     STATEMENT
            Case 4:19-cv-07562-PJH Document 3 Filed 11/18/19 Page 2 of 3




 1   CISCO’S CERTIFICATION OF INTERESTED ENTITIES OR PERSONS PURSUANT TO
                                 CIVIL L.R. 3-15
 2
             Pursuant to Civil. L.R. 3-15, the undersigned certifies that the following listed persons,
 3
     associations of persons, firms, partnerships, corporations (including parent corporations) or other
 4
     entities (i) have a financial interest in the subject matter in controversy or in a party to the
 5
     proceeding, or (ii) have a non-financial interest in that subject matter or in a party that could be
 6
     substantially affected by the outcome of this proceeding:
 7
                     Cisco Systems, Inc.
 8
                     Cisco Technology, Inc.
 9
                           CISCO’S CORPORATE DISCLOSURE STATEMENT
10
             Pursuant to Rule 7.1 of the Federal Rules of Civil Procedure, Defendant Cisco Systems, Inc.
11
     hereby gives notice that Cisco Systems, Inc. has no parent company, and there is no corporation
12
     owning 10% or more of the stock of Cisco Systems, Inc.
13
             Defendant Cisco Technology, Inc. hereby gives notice that Cisco Technology, Inc. is a
14
     wholly owned subsidiary of Cisco Systems, Inc.
15

16     Dated: November 18, 2019                          /s/ John M. Desmarais
                                                         John M. Desmarais (SBN 320875)
17                                                       DESMARAIS LLP
                                                         101 California Street
18                                                       San Francisco, CA 94111
                                                         (415) 573-1900
19                                                       Tamir Packin (SBN 317249)
                                                         Carson Olsheski (pro hac vice pending)
20                                                       DESMARAIS LLP
                                                         230 Park Avenue
21                                                       New York, NY 10169
                                                         212-351-3400
22
                                                         Attorneys for Plaintiffs
23

24

25

26

27

28
      PLAINTIFFS’ CERTIFICATION OF INTERESTED ENTITIES                                        Case No. 5:19-cv-07562
      OR PERSONS AND CORPORATE DISCLOSURE
      STATEMENT
           Case 4:19-cv-07562-PJH Document 3 Filed 11/18/19 Page 3 of 3



                                         CERTIFICATE OF SERVICE
 1
            I hereby certify that on November 18, 2019, a true and correct copy of the foregoing
 2
     PLAINTIFFS’      CERTIFICATION           OF    INTERESTED        ENTITIES   OR      PERSONS          AND
 3
     CORPORATE DISCLOSURE STATEMENT was served through the Court’s ECF system.
 4

 5                                                      /s/ John M. Desmarais
                                                        John M. Desmarais (SBN 320875)
 6

 7

 8

 9
10

11

12

13

14

15

16

17

18
19

20

21

22

23

24

25

26

27

28
     PLAINTIFFS’ CERTIFICATION OF INTERESTED ENTITIES                                     Case No. 5:19-cv-07562
     OR PERSONS AND CORPORATE DISCLOSURE
     STATEMENT
